--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ACQUISITION AGREEMENT


This Agreement, entered into effective the 23rd day of May, 2013, by, between
and among Ensurge, Inc., a corporation organized under the laws of the State of
Nevada  (hereinafter the "Purchaser"), and the Shareholders ("the Shareholders")
of TransGlobal Gold Corporation, a privately-held Nevada corporation
(hereinafter the "Company").


Witnesseth:


WHEREAS, Purchaser wishes to acquire, and Shareholders are willing to exchange,
eighty percent (80%) all of the outstanding stock of the Company in exchange for
common stock of the Purchaser;


NOW, THEREFORE, in consideration of the mutual terms and covenants set forth
herein, Purchaser and Shareholders approve and adopt this Acquisition Agreement
and mutually covenant and agree with each other as follows:


ARTICLE I
Shares to be Transferred and Shares to be Issued


1.01 Exchanges.
a.  On the closing date the Shareholders shall transfer to Purchaser
certificates for the number of shares of the common stock of the Company which,
in the aggregate, shall represent eighty percent (80%) of the issued and
outstanding shares of stock of the Company.  Such certificates shall be duly
endorsed in blank by Shareholders or accompanied by duly executed stock powers
in blank with signatures guaranteed.  Alternatively, the shareholders may assign
their rights to the shares if the shares have not been physically issued in the
form of stock certificates, or if the certificates have been lost.


b.  In exchange for the transfer of the common stock of the Company pursuant to
sub-section 1.a. hereof,  Purchaser shall on the closing date issue and deliver
to the Shareholders a total of 6,000,000 shares of common stock in the names and
amounts to be provided hereafter.  Four million (4,000,000) shares shall be held
in escrow until the Company produces an aggregate of three hundred (300) ounces
of precious metals from operations.
 
 
c.  As a result of the exchange of shares, the Company will become a
majority-owned subsidiary of the Purchaser.


2.02  Intended Tax Treatment.  The parties intend that this acquisition and
exchange of shares is to be a “tax free” exchange/transaction pursuant to
Section 368(a)(1)(b) of the Internal Revenue Code of the United States.





 
 

--------------------------------------------------------------------------------

 

ARTICLE II
Representations and Warranties of the Company and the Shareholders


2.01           Organization and Authority.


1.  The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, with all requisite corporate
power and authority to own, operate and lease its properties and to carry on its
business as now being conducted, is duly qualified and in good standing in every
jurisdic­tion in which the property owned, leased or operated by it, or the
nature of the business conducted by it, makes such qualification necessary to
avoid material liabil­ity or material interference in its business opera­tions,
and is not subject to any agreement, commitment or understanding which restricts
or may restrict the conduct of its business in any jurisdiction or loca­tion.


2.  The outstanding shares of the Company are legally and validly issued, fully
paid and non-assessable.


3.  The Company does not own five percent (5%) or more of the outstanding stock
of any corporation, except as listed on the Disclosure Statement.


4.  The minute book of the Company made available to Purchaser contains complete
and accurate records of all meetings and other corporate actions of the
share­holders and the Board of Directors (and any committee thereof) of the
Company.


5.  The Disclosure Statement contains a list of the officers, directors and
shareholders of the Company and copies of the articles of incorporation and
by-laws currently in effect of the Company.


6.  The execution and delivery of this Agreement does not, and the consummation
of the transaction contemplated hereby will not, subject to the approval and
adoption by the Shareholders of the Company, violate any provision of the
certificate/articles of incorporation or bylaws of the Company, or any
provisions thereof, or result in the acceleration of any obligation under, any
mortgage, lien, lease, agreement, instrument, court order, arbitration award,
judgment or decree to which the Company is a party, or by which it is bound, and
will not violate any other restriction of any kind or character to which it is
subject.


7.  Except as disclosed in writing, the Company has no options or warrants to
purchase common stock currently outstanding.







 
2

--------------------------------------------------------------------------------

 

2.02           Financial Statements.


(a)           The Company was recently formed and has not prepared or obtained
audited financial statements.  If such were prepared as of April 30, 2013, it
would reflect a zero-zero balance sheet in all material respects.


(b)           The Company currently has no accounts receivable.


(c)           The Company has good and marketable title to all of its assets,
business and properties, if any.


2.03           Liabilities.  To the best of the knowledge of management, there
are no material liabilities of the Company, whether accrued, absolute,
contingent or otherwise, which arose or relate to any transaction of the
Company.


2.04           Taxes.  All federal, foreign, county and local income, ad
valorem, excise, profits, franchise, occupation, property, sales, use gross
receipts and other taxes (including any interest or penalties relating thereto)
and assessments which are due and payable, if any, have been duly reported,
fully paid and discharged as reported by the Company, and there are no unpaid
taxes which are, or could become a lien on the properties and assets of the
Company.


2.05           Accuracy of All Statements Made by Company.  No representation or
warranty by the Company and Shareholders in this Agreement, nor any statement,
certificate, schedule or exhibit hereto furnished or to be furnished by or on
behalf of the Shareholders pursuant to this Agreement, nor any document or
certificate delivered to Purchaser pursuant to this Agreement or in connection
with actions contemplated hereby, contains or shall contain any untrue statement
of material fact or omits or shall omit a material fact necessary to make the
statement contained therein not misleading.


ARTICLE III
Representations and Warranties of Purchaser


Purchaser represents and warrants as follows:


3.01           Organization and Authority.


1.  The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, with full power and authority to
enter into and perform the transactions contemplated by this Agreement, and with
all requisite corporate power and authority to own, operate and lease its
properties and to carry on its business as now being conducted, is duly
qualified and in good standing in every jurisdic­tion in which the property
owned, leased or operated by it, or the nature of the business conducted by it,
makes such qualification necessary to avoid material liabil­ity or material
interference in its business opera­tions, and is not subject to any agreement,
commitment or understanding which restricts or may restrict the conduct of its
business in any jurisdiction or loca­tion.


 
3

--------------------------------------------------------------------------------

 
2.  The outstanding shares of the Purchaser are legally and validly issued,
fully paid and non-assessable.


3.  The Purchaser does not own five percent (5%) or more of the outstanding
stock of any corporation, except as listed on the Disclosure Statement.


4.  The minute book of the Purchaser  made available to the Company and
Shareholders contains complete and accurate records of all meetings and other
corporate actions of the share­holders and the Board of Directors (and any
committee thereof) of the Purchaser.


5.  The Disclosure Statement contains a list of the officers, directors and
shareholders of the Purchaser and copies of the articles of incorporation and
by-laws currently in effect of the Purchaser.


6.  The execution and delivery of this Agreement does not, and the consummation
of the transaction contemplated hereby will not violate any provision of the
certificate/articles of incorporation or bylaws of the Purchaser, or any
provisions thereof, or result in the acceleration of any obligation under, any
mortgage, lien, lease, agreement, instrument, court order, arbitration award,
judgment or decree to which the Purchaser is a party, or by which it is bound,
and will not violate any other restriction of any kind or character to which it
is subject.


7.  Purchaser represents that at the time of closing it has taken all necessary
steps to comply with all applicable state and federal securities laws and
regulations and that, to the knowledge of the Purchaser, at the time of closing,
there is no litigation, arbitration, governmental or other proceeding (formal or
informal), claim or investigation pending or threatened, with respect to the
Purchasers compliance with any and all applicable securities laws and
regulations.


3.02           Performance of This Agreement.  The execution and performance of
this Agreement and the issuance of stock contem­plated hereby has been
authorized by the Board of Directors of Purchaser.


3.03           Financial Statements.


(a)           True copies of the audited financial statements of the Purchaser
as of December 31, 2012 are publicly available on the EDGAR website of the
Securities and Exchange Commission.  Other interim financial statements are also
publicly available.  These statements have been examined and certified by
certified public accountants.  Said financial statements are true and correct in
all material respects and present an accurate and complete disclosure of the
financial condition and earnings of the Purchaser for the periods covered, in
accordance with generally accepted accounting principles applied on a consistent
basis.
(b)           All accounts receivable, if any, (net of reserves for doubtful
accounts) of the Purchaser shown on financial statement, and as incurred in the
normal course of business since that date, are collectible in the normal course
of business.


 
4

--------------------------------------------------------------------------------

 
(c)           The Purchaser has good and marketable title to all of its assets,
business and properties including, without limitation, all such properties
reflected in the aforementioned balance sheet, except as disposed of in the
normal course of business, free and clear of any mortgage, lien, pledge, charge,
claim or encumbrance, except as shown on said balance sheet, and, in the case of
real properties, except for rights-of-way and easements which do not adversely
affect the use of such property.


3.04           Changes Since Date of Financial Statements.  Since the date of
the financial statements, except as disclosed in writing, there has not been any
material change in the financial position or assets of the Purchaser.


3.05           Accuracy of All Statements Made by Purchaser.  No representation
or warranty by the Purchaser in this Agreement, nor any statement, certificate,
schedule or exhibit hereto furnished or to be furnished by the Purchaser
pursuant to this Agreement, nor any document or certificate delivered to the
Company or the Shareholders pursuant to this Agreement or in connection with
actions contemplated hereby, contains or shall contain any untrue statement of
material fact or omits or shall omit a material fact necessary to make the
statement contained therein not misleading.


3.06           Legality of Shares to be Issued.  The shares of common stock of
Purchaser to be delivered pursuant to this Agreement, when so delivered, will
have been duly and validly authorized and issued by Purchaser and will be fully
paid and non-assessable.


3.07           No Covenant as to Tax Consequences.  It is expressly understood
and agreed that neither Purchaser nor its officers or agents has made any
warranty or agreement, expressed or implied, as to the tax consequences of the
transactions contemplated by this Agreement or the tax consequences of any
action pursuant to or growing out of this Agreement.


ARTICLE IV
Covenants of Shareholders


4.01           Access to Information.  Purchaser and its authorized
representatives shall have full access during normal business hours to all
properties, books, records, contracts and documents of the Company, and the
Company shall furnish or cause to be furnished to Purchaser and its authorized
representative all information with respect to its affairs and business of the
Company as Purchaser may reasonably request.


4.02           Actions Prior to Closing.  From and after the date of this
Agreement and until the closing date, the Company shall not materially alter its
business.


ARTICLE V
Conditions Precedent to Purchaser's Obligations


Each and every obligation of Purchaser to be performed on the closing date shall
be subject to the satisfaction of the Purchaser of the following conditions:


 
5

--------------------------------------------------------------------------------

 
5.01           Truth of Representations and Warranties.  The represen­tations
and warranties made by the Company and Shareholders in this Agreement or given
on its behalf hereunder shall be substantially accurate in all material respects
on and as of the closing date with the same effect as though such
representations and warranties had been made or given on and as of the closing
date.


5.02           Compliance with Covenants.  Shareholders shall have performed and
complied with all obligations under this Agreement which are to be performed or
complied with by them prior to or on the closing date, including the delivery of
the closing documents specified hereafter.


5.03           Absence of Suit.  No action, suit or proceedings before any court
or any governmental or regulatory authority shall have been commenced or
threatened and, no investigation by any governmental or regulatory authority
shall have been commenced, against the Shareholders, the Company or any of the
affiliates, associates, officers or directors of any of them, seeking to
restrain, prevent or change the transactions contemplated hereby, or questioning
the validity or legality of any such transactions, or seeking damages in
connection with any of such transactions.


5.04           Receipt of Approvals, Etc.  All approvals, consents and/or
waivers that are necessary to effect the transactions contemplated hereby shall
have been received.


5.05           No Material Adverse Change.  As of the closing date there shall
not have occurred any material adverse change which materially impairs the
ability of the Company to conduct its business or the earning power thereof on
the same basis as in the past.


5.06           Accuracy of Financial Statement.  Purchaser and its
representatives shall be satisfied as to the accuracy of all balance sheets,
statements of income and other financial statements of the Company furnished to
Purchaser herewith.


5.07           Proceedings and Instruments Satisfactory; Certificates.  All
proceedings, corporate or otherwise, to be taken in connec­tion with the
transactions contemplated by this Agreement shall have occurred and all
appropriate documents incident thereto as Purchaser may request shall have been
delivered to Purchaser.  The Company and the Shareholders shall have delivered
certi­ficates in such detail as Purchaser may request as to compliance with the
conditions set forth in this Article 5.







 
6

--------------------------------------------------------------------------------

 

ARTICLE VI
Conditions Precedent to Obligations
of the Company and Shareholders


Each and every obligation of the Company and shareholders to be performed on the
closing date shall be subject to the satisfaction prior thereto of the following
conditions:


6.01           Truth of Representations and Warranties.  The represen­tations
and warranties of Purchaser contained in this Agreement shall be true at and as
of the closing date as though such representations and warranties were made at
and as of the transfer date.


6.02           Purchaser's Compliance with Covenants.  Purchaser shall have
performed and complied with its obligations under this Agreement which are to be
performed or complied with by it prior to or on the closing date.


6.03           Absence of Suit.  No action, suit or proceedings before any court
or any governmental or regulatory authority shall have been commenced or
threatened and, no investigation by any governmental or regulatory authority
shall have been commenced against Purchaser, or any of the affiliates,
associates, officers or directors of the Purchaser seeking to restrain, prevent
or change the transactions contemplated hereby, or questioning the validity or
legality of any such transactions, or seeking damages in connection with any of
such transactions.


6.04           Receipt of Approvals, Etc.  All approvals, consents and/or
waivers that are necessary to effect the transactions contemplated hereby shall
have been received.


6.05           No Material Adverse Change.  As of the closing date there shall
not have occurred any material adverse change which materially impairs the
ability of the Purchaser to conduct its business or the earning power thereof on
the same basis as in the past.


6.06           Accuracy of Financial Statements.  The Company and the
Shareholders shall be satisfied as to the accuracy of all balance sheets,
statements of income and other financial statements of the Purchaser furnished
to the Company herewith.


6.07           Proceedings and Instruments Satisfactory; Certificates.  All
proceedings, corporate or otherwise, to be taken in connec­tion with the
transactions contemplated by this Agreement shall have occurred and all
appropriate documents incident thereto as the Company may request shall have
been delivered to the Company.  The Purchaser shall have delivered certi­ficates
in such detail as the Shareholders may request as to compliance with the
conditions set forth in this Article 6.





 
7

--------------------------------------------------------------------------------

 

ARTICLE VII
Indemnification


The Shareholders and the Company shall indemnify Purchaser for any loss, cost,
expense or other damage suffered by Purchaser resulting from, arising out of, or
incurred with respect to the falsity or the breach of any representation,
warranty or covenant made by the Company herein. Purchaser shall indemnify and
hold the Shareholders harmless from and against any loss, cost, expense or other
damage (including, without limitation, attorneys' fees and expenses) resulting
from, arising out of, or incurred with respect to, or alleged to result from,
arise out of or have been incurred with respect to, the falsity or the breach of
any representation, covenant, warranty or agreement made by Purchaser herein.


ARTICLE VIII
Security Act Provisions


8.01           Restrictions on Disposition of Shares.  Shareholders covenant and
warrant that the shares received are acquired for their own accounts and not
with the present view towards the distribution thereof and will not dispose of
such shares except (i) pursuant to an effective registration statement under the
Securities Act of 1933, as amended, or (ii) in any other transac­tion which, in
the opinion of counsel, acceptable to Purchaser, is exempt from registration
under the Securities Act of 1933, as amended, or the rules and regulations of
the Securities and Exchange Commission thereunder.  In order to effectuate the
covenants of this sub-section, an appropriate endorsement will be placed upon
each of the certificates of common stock of the Purchaser at the time of
distribution of such shares pursuant to this Agreement, and stop transfer
instruc­tions shall be placed with the transfer agent for the securities.


8.02           Notice of Limitation Upon Disposition.  Each Share­holder is
aware that the shares distributed pursuant to this Agreement will not have been
registered pursuant to the Securities Act of 1933, as amended; and, therefore,
under current interpretations and applicable rules, the shareholder will
probably have to retain such shares for a period of at least six months and at
the expiration of such period sales may be confined to brokerage transactions of
limited amounts requiring certain notification filings with the Securities and
Exchange Commission and such disposition may be available only if the Purchaser
is current in its filings with the Securities and Exchange Commission under the
Securities Act of 1933, as amended, or other public disclosure requirements, and
the other limitations imposed thereby on the disposition of shares of the
Purchaser.  Additionally, “affiliates” owning shares will be subject to
additional restrictions limiting sales.


8.03            No Public Market for Common Shares.  Each Shareholder
acknowledges that the common shares being issued pursuant to this agreement
currently has a very limited public market in which the shares may be liquidated
and there is no assurance that such pubic market will grow or develop.





 
8

--------------------------------------------------------------------------------

 

ARTICLE IX
Closing


9.01           Time.  The closing of this transaction ("closing") shall be
effective May 23, 2013.  Such date is referred to in this agreement as the
"closing date."


9.02           Documents To Be Delivered by Shareholders.  At the closing
Shareholders shall deliver to Purchaser the following documents:


(a) Certificates or assignments for all shares of stock of the Company in the
manner and form required by sub-section 1.01 hereof.
 
(b) A certificate signed by the President of the Company that the
representations and warranties made by the Company in this Agreement are true
and correct on and as of the closing date with the same effect as though such
representations and warranties had been made on or given on and as of the
closing date and that Share­holders have performed and complied with all of
their obligations under this Agreement which are to be performed or complied
with by or prior to or on the closing date.


(c) A copy of the by-laws of the Company certified by its secretary and a copy
of the certificate of incorpo­ration of the Company.


(d) Certificates or letters from Shareholders evidenc­ing the taking of the
shares in accordance with the provisions of this agreement and their
understanding of the restrictions thereunder.


(e) Such other documents of transfer, certificates of authority and other
documents as Purchaser may reason­ably request.


(f)                  A certified copy of the duly adopted resolutions of the
board of directors of the Company authorizing or ratifying the execution and
performance of this Agreement and authorizing or ratifying the acts of its
officers and employees in carrying out the terms and provisions thereof.


9.03           Documents To Be Delivered by Purchaser.  At the closing Purchaser
shall deliver to Shareholders the following documents:


(a)                 Certificates for the number of shares of common stock of
Purchaser as determined in Article 1 hereof.


(b)                 A certified copy of the duly adopted resolutions of the
board of directors of Purchaser authorizing or ratifying the execution and
performance of this Agreement and authorizing or ratifying the acts of its
officers and employees in carrying out the terms and provisions thereof.


 
9

--------------------------------------------------------------------------------

 
(c)                 A certificate signed by the President of the Purchaser that
the representations and warranties made by the Purchaser in  this Agreement are
true and correct on and as of the closing date with the same effect as though
such representations and warranties had been made on or given on and as of the
closing date and that the  ­Purchaser has performed and complied with all of
their obligations under this Agreement which are to be performed or complied
with by or prior to or on the closing date.


(d)                 If applicable, documents for the appointment of new
management and the resignation of current management.


ARTICLE X
Termination and Abandonment


This Agreement may be terminated and the transaction provided for by this
Agreement may be abandoned without liability on the part of any part to any
other, at any time before the closing date, or on a post closing basis as
provided previously herein:




(a) By mutual consent of Purchaser and the Shareholders;


(b) By Purchaser if any of the conditions provided for in Article 5 of this
Agreement have not been met and have not been waived in writing by Purchaser.


(c) By the Company if any of the conditions provided for in Article 6 of this
Agreement have not been met and have not been waived in writing by the Company.


In the event of termination and abandonment by any party as above provided in
this Article, written notice shall forthwith be given to the other party, and
each party shall pay its own expenses incident to preparation for the
consummation of this Agreement and the transactions contemplated hereunder.


ARTICLE XI
Miscellaneous


11.01.            Notices.  All notices, requests, demands and other
communi­cations hereunder shall be deemed to have been duly given, if delivered
by hand or mailed, certified or registered mail with postage prepaid:


(a)           If to the Company or the Shareholders, to Client Mishleau,
TransGlobal Gold Corporation, 306 Meadow Lane, Wrightstown, Wisconsin 54180, or
to such other person and place as the Company shall furnish to Purchaser in
writing; or


(b)           If to Purchaser, to Jeff Hanks, c/o 1046 East University, Mesa, AZ
85203, or to such other person and place as Purchaser shall furnish to Company
in writing.


 
10

--------------------------------------------------------------------------------

 
11.02.           Announcements.  Announcements concerning the transactions
provided for in this Agreement by either the Company or Purchaser shall be
subject to the approval of the other in all essential respects, except that the
approval of the Company shall not be required as to any statements and other
information which Purchaser may submit to its shareholders.


11.03.           Default.  Should any party to this Agreement default in any of
the covenants, conditions, or promises contained herein, the defaulting party
shall pay all costs and expenses, including a reasonable attorney's fee, which
may arise or accrue from enforcing this Agreement, or in pursuing any remedy
provided hereunder or by the statutes of the State of Nevada, United States of
America.


11.04.           Assignment.  This Agreement may not be assigned in whole or in
part by the parties hereto without the prior written consent of the other party
or parties, which consent shall not be unreasonably withheld.


11.05.           Successors and Assigns.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto, their successors and
assigns.


11.06           Holidays.  If any obligation or act required to be performed
hereunder shall fall due on a Saturday, Sunday or other day which is a legal
holiday established by the State of Nevada, such obligation or act may be
performed on the next succeeding business day with the same effect as if it had
been performed upon the day appointed.


11.07           Computation of Time.  The time in which any obligation or act
provided by this Agreement is to be performed is computed by excluding the first
day and including the last, unless the last day is a holiday, in which event
such day shall also be excluded.


11.08           Governing Law and Venue.  This Agreement shall be governed by
and interpreted pursuant to the laws of the Sate of Nevada.  Any action to
enforce the provisions of this Agreement shall be brought in a court of
competent jurisdiction within that state and in no other place.


11.09           Partial Invalidity.  If any term, covenant, condition or
provision of this Agreement or the application thereof to any person or
circumstance shall to any extent be invalid or unenforceable, the remainder of
this Agreement or application of such term or provision to persons or
circumstances other than those as to which it is held to be invalid or
unenforceable shall not be affected thereby and each term, covenant, condition
or provision of this Agreement shall be valid and shall be enforceable to the
fullest extent permitted by law.


11.10           No Other Agreements.  This Agreement constitutes the entire
Agreement between the parties and there are and will be no oral representations
which will be binding upon any of the parties hereto.


11.11            Waiver.  No delay or failure in the exercise of any power or
right shall operate as a waiver thereof or as an acquiescence in default.  No
single or partial exercise of any power or right hereunder shall preclude any
other or further exercise thereof or the exercise of any other power or right.


 
11

--------------------------------------------------------------------------------

 
11.12           Survival of Covenants, Etc.  All covenants, representations, and
warranties made herein to any parties or in any statement or document delivered
to any party hereto, shall survive the making of this Agreement and shall remain
in full force and effect until the obligations of such party hereunder have been
fully satisfied.


11.13           Further Action.  The parties hereto agree to execute and deliver
such additional documents and to take such other and further action as may be
required to carry out fully the transac­tion(s) contemplated herein.


11.14           Amendment.  This Agreement or any provision hereof may not be
changed, waived, terminated or discharged except by means of a written
supplemental instrument signed by the party or parties against whom enforcement
of the change, waiver, termination, or discharge is sought.


11.15           Headings.  The descriptive headings of the various Sections or
parts of this Agreement are for convenience only and shall not affect the
meaning or construction of any of the provisions hereof.


11.16           Counterparts.  This agreement may be executed in two or more
partially or fully executed counterparts, each of which shall be deemed an
original and shall bind the signatory, but all of which together shall
constitute but one and the same instrument.





 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto executed the fore­going Acquisition
Agreement as of the day and year first above written.
 


 

 PURCHASER    ENSURGE, INC.                By:  /s/ Jeff Hanks      Jeff A.
Hanks, President                  TRANSGLOBAL GOLD CORPORATION.        COMPANY:
 By:  /s/ Clint Mishleau      Clint Mishleau, President

 
 
SHAREHOLDERS:


__________________________________




__________________________________



13

--------------------------------------------------------------------------------